Case 19-59440-pwb       Doc 31     Filed 06/26/19 Entered 06/26/19 11:50:14               Desc Main
                                   Document     Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: June 26, 2019
                                                        _________________________________

                                                                  Paul W. Bonapfel
                                                            U.S. Bankruptcy Court Judge
 _______________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                                    )       CHAPTER 11
IN RE:                                              )
                                                    )       CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                    )
                      Debtor.                       )
                                                    )

 ORDER GRANTING APPLICATION FOR AUTHORITY TO RETAIN KURTZMAN
CARSON CONSULTANTS LLC AS CLAIMS, NOTICING, AND BALLOTING AGENT

       THIS MATTER came before the Court to consider the application of P-D Valmiera Glass

USA Corp., debtor and debtor-in-possession (the “Debtor”) in the above-styled Chapter 11 case

(the “Case”) for authority to retain Kurtzman Carson Consultants LLC (“KCC”) to act as claims,

noticing, and balloting agent in this Case (the “Application”).

       The Court has considered the Application and the record in the Case. It appears that the

Court has jurisdiction over this proceeding; that this is a core proceeding; that notice of the

Application has been given to the Limited Service List as provided in the Complex Chapter 11

Procedures; that the relief sought in the Application is in the best interests of the Debtor, its
Case 19-59440-pwb        Doc 31     Filed 06/26/19 Entered 06/26/19 11:50:14             Desc Main
                                    Document     Page 2 of 4


estate, and its creditors; and that good and sufficient cause exists for such relief. Accordingly, it

is hereby ORDERED as follows:

       1.      Subject to objection as set forth herein, the Application is GRANTED.

       2.      The Debtor is authorized to retain KCC as its claims, noticing, and balloting

agent, as of the Petition Date, to perform the services described in the Application.

       3.       KCC shall be compensated by the Debtor on the terms contained in the

agreement attached as Exhibit A to the Application, and shall not be required to file fee

applications with the Court.

       4.      Any objection to the relief requested in the Application must be filed with the

Clerk of the United States Bankruptcy Court, 1340 Richard Russell Federal Building, 75 Ted

Turner Drive, SW, Atlanta, Georgia 30303, and served upon counsel for the Debtor, Ashley R.

Ray, Scroggins & Williamson, P.C., 4401 Northside Parkway, Suite 450, Atlanta, GA 30327

within twenty-one (21) days from the date of entry of this Order. Any objections not timely filed

will be deemed waived and forever barred. In the event any written objections are filed within

said period, a hearing will be held on notice to the objecting party, Scroggins & Williamson,

P.C., and the Debtor. In the event no objections are timely filed to the Application, this Order

shall become the final Order of the Court.

       5.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

       6.      Counsel for the Debtor shall cause a copy of this order to be served on the

Limited Service List and no further notice shall be required.

                                     END OF DOCUMENT
Case 19-59440-pwb         Doc 31    Filed 06/26/19 Entered 06/26/19 11:50:14   Desc Main
                                    Document     Page 3 of 4


Prepared and presented by:
SCROGGINS & WILLIAMSON, P.C.

 /s/ Ashley R. Ray
J. ROBERT WILLIAMSON
Georgia Bar No. 765214
ASHLEY REYNOLDS RAY
Georgia Bar No. 601559
4401 Northside Parkway
Suite 450
Atlanta, Georgia 30327
T: (404) 893-3880
F: (404) 893-3886
E: rwilliamson@swlawfirm.com
    aray@swlawfirm.com

Counsel for the Debtors


No Objection to Entry:

OFFICE OF THE UNITED STATES TRUSTEE


 /s/ Martin P. Ochs (by ARR w/express permission)
Martin P. Ochs
Trial Attorney
United States Department of Justice
Office of the United States Trustee
75 Ted Turner Drive - Suite 362
Atlanta, GA 30303
Tel: (404) 331-4437 - ext. 139
Case 19-59440-pwb   Doc 31   Filed 06/26/19 Entered 06/26/19 11:50:14   Desc Main
                             Document     Page 4 of 4


                                DISTRIBUTION LIST

                                Ashley R. Ray
                         SCROGGINS & WILLIAMSON, P.C.
                            4401 Northside Parkway
                                   Suite 450
                              Atlanta, GA 30327

                                  Martin P. Ochs
                      OFFICE OF THE UNITED STATES TRUSTEE
                           362 Richard Russell Building
                             75 Ted Turner Drive, SW
                                Atlanta, GA 30303
